[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          APRIL 16, 2012
                                              No. 11-14107
                                          Non-Argument Calendar            JOHN LEY
                                                                            CLERK
                                        ________________________

                               D.C. Docket No. 1:11-cr-20238-JLK-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                           Plaintiff-Appellee,


                                                 versus

EMILIO SUAREZ,

lllllllllllllllllllllllllllllllllllll                              Defendant-Appellant.



                                        ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                             (April 16, 2012)

Before DUBINA, Chief Judge, BARKETT and PRYOR, Circuit Judges.
PER CURIAM:

      Appellant Emilio Suarez appeals his consecutive 24-month sentences,

imposed for his offenses of use of unauthorized access devices, in violation of 18

U.S.C. § 1029(a)(2), and aggravated identity theft, in violation of 18 U.S.C. §

1028(a)(1). On appeal, Suarez argues that his 48-month total sentence should be

vacated because the district court denied him the right of allocation. Suarez

concedes that he did not object to his sentence below.

      Where the defendant fails to object to an error, we review for plain error

only. United States v. Perez, 661 F.3d 568, 583 (11th Cir. 2011), petition for cert.

filed, ___ U.S.L.W. ___ (U.S. Mar. 05, 2012) (No. 11-9238). Under the plain

error standard, we will reverse only if: (1) there is error; (2) that is plain; (3) that

affected the defendant’s substantial rights; and (4) seriously affected the fairness,

integrity, or public reputation of a judicial proceeding. Id.

      Before imposing a sentence, the court must address the defendant and allow

him to speak in mitigation of his sentence. Fed.R.Crim.P. 32(i)(4)(A)(ii). Because

the district court is required to offer a defendant the opportunity to allocute, failure

to do so constitutes plain error. United States v. Prouty, 303 F.3d 1249, 1252

(11th Cir. 2002). However, such error affects a defendant’s substantial rights only

where the possibility of a lower guidelines sentence exists. Id. at 1252-53; see

                                            2
also Perez, 661 F.3d at 586. Prouty states that there can be no relief where the

defendant receives “the lowest sentence available within the applicable guideline

range.” Prouty, 303 F.3d at 1253; see also United States v. Quintana, 300 F.3d

1227, 1232 (11th Cir. 2002) (finding no manifest injustice because the defendant

received the “lowest term of imprisonment permissible under the guidelines”);

United States v. Rodriguez-Velasquez, 132 F.3d 698, 700 (11th Cir. 1998) (finding

no manifest injustice where the defendant “was given the lowest possible sentence

within the Guidelines”).

      Although the record supports that the district court denied Suarez his right

to allocute, we conclude that Suarez’s substantial rights were not affected by that

error. Our precedent does not require that a defendant receive the lowest sentence

imaginable, only “the lowest sentence available within the applicable guideline

range.” Prouty, 303 F.3d at 1253. Suarez received the lowest sentence under his

applicable guideline range, and thus, there was no reversible error. Accordingly,

we affirm Suarez’s sentence.

      AFFIRMED.




                                          3